Case 1:19-cr-00279-NRB Document 42 Filed 07/02/20 Page 1of1

LAW OFFICES OF
DANIEL A. MCGUINNESS, PC

260 MADISON AVE, 17' FLOOR, NEW YORK, NY 10016
TEL: (212) 679-1990 - FAX: (888)-679-0585 » EMAIL: DAN@LEGALMCG.COM

 

July 1, 2020
VIA ECF

Hon. Naomi Reice Buchwald
United States Courthouse
500 Pearl Street

New York, NY 10007

Re: United States v. Albert Atkins, 19-cr-279(NRB)
Dear Judge Buchwald:

I represent Albert Atkins with respect to the above captioned matter. I write
to respectfully request another adjournment of sentencing. The Government
consents to this request. This is the third such request. The Court previously
granted an adjournment without prejudice to further adjournments as external
circumstances dictate. The COVID-19 pandemic has continued to curtail and delay
the collection of materials related to sentencing. Additionally, my client and his
family plan to attend the sentencing but cannot do so now because of the pandemic.
For this reason, I respectfully request another 60-day adjournment of sentencing.

I thank the Court for its attention to this matter.

Very truly yours,

Ae

Daniel A. McGuinness

Ce: All counsel (via ECF)

So ordered. Sentencing
adjourned for September 15,
2020 at 11:15am.

> a ae
dt dech ven leh

EF BUCHWALD
VNITED ATATES DISTRICT JUDGE

Date: July 2, 2020

  
